DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 03/07/2022.  This action is made non-final.
Claims 1-13 are pending in the case.  Claim 1 is an independent claim.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
			Response to Arguments/Remarks
5.  	Applicant’s arguments/remarks (Pages 5-6, hereinafter Remarks) filed on 03/07/2022, with respect to the rejections of claims 1-6 and 8-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of  Hodge (US 2020/0396517). Claims 1-6 and 8-13 are now rejected under 35 U.S.C. 103 by the combination of Handoush (US 2016/0043817) and Hodge. Accordingly, dependent claim 7 is rejected under 35 U.S.C. 103 by the combination of Handoush, Hodge and Nurminen (US 2009/0063419). 
	The examiner would like to mention that reference of Handoush was previously cited in the Final Office Action of 09/07/2021. However, the examiner relies on new reference of Hodge in the rejection of independent claim 1 to teach the amended limitations Applicant argued in the Remarks, i.e., the limitations to “automatically send a map for display on the second user computing device depicting a location of the first user computing device shared by the first user while on the personal experience, wherein the location of the first user computing device is updated from time to time; and automatically send the live streaming content from the first user computing device for display on the second user computing device, in response to the second user computing device selecting to the join the live stream at desired location along the experience as depicted on the map”.  Please see the rejection of claim 1 for details.

Claim Objections
6.	Claim 1 is objected to because of the following informalities: 
	Claim 1 recites: 
receive and process a signal that the first user computing device has accessed the system and is requesting to share personal experiences for others to share in;  
… 
receive and process a selection from the second user computing device of one of the available personal experiences to share in corresponding to the live streaming content from the first user computing device; 
automatically send a map for display on the second user computing device depicting a location of the first user computing device shared by the first user while on the personal experience, wherein the location of the first user computing device is updated from time to time; and 
automatically send the live streaming content from the first user computing device for display on the second user computing device, in response to the second user computing device selecting to the join the live stream at desired location along the experience as depicted on the map.

There is a lack of antecedent basis for “the personal experience” or “the experience” because “a personal experience”  or “an experience” is not recited in the claim such that it is not clear how “the personal experience” and “the experience” are to be interpreted with respect to the rest recited “personal experiences”. Also, it is grammatically incorrect to recite “the join the live stream” after “selecting to” in the claim.
 In order to correct the listed minor informalities, Applicant should consider changing the portion starting with “automatically send…” to  “automatically send a map for display on the second user computing device depicting a location of the first user computing device shared by the first user while on the one of the available personal [[experience]] experiences, wherein the location of the first user computing device is updated from time to time; and automatically send the live streaming content from the first user computing device for display on the second user computing device, in response to the second user computing device selecting to  join the live stream at desired location along the one of the available [[experience]] experiences as depicted on the map”.

Appropriate correction is required.


					Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103  as being unpatentable over Handoush et al. (US 2016/0043817; PTO-892 of 05/21/2021, hereinafter Handoush), and further in view of Hodge et al. (US 2020/0396517; hereinafter Hodge).
	Regarding claim 1, Handoush teaches A personal experience sharing system(Fig. 1 & [0036]-[0037], broadcaster 155 in Fig. 1 is a person who would like subscribers to share his/her observations or activities [0033] in image, video or audio via interface in Fig. 2 & [0040]) comprising: 
a server having a storage storing experience information([0015] & Fig. 7, server like 725 & database & other types of storage, server to store broadcast data; [0011], a broadcasting user anonymously transmit captured data, i.e., experience information such as person 155 in Fig. 1, to the server before the server broadcasts data to subscribers); 
a first user computing device coupled to the server(Fig. 2 & [0023], a handheld device with broadcaster GUI, i.e., the first user computing device, coupled to the server like 725 in Fig. 7); and 
a second user computing device coupled to the server, wherein the server is programmed(Fig. 4 & [0025] or Fig. 6 & [0027], GUI of a handheld device of a subscriber, i.e., the second user computing device, coupled to the server like 725 in Fig. 7; [0014], server is configured with computer programs to perform actions) to: 
receive and process a signal that the first user computing device has accessed the system and is requesting to share personal experiences for others to share in (Fig. 2 & [0037]-[0040], a handheld broadcasting device 200 receives input/access from a user that specifies a geospatial designation and the display of a broadcaster GUI, the broadcaster selects broadcast/transmission icon 230 to share image, video or audio by selecting 225 in [0041], i.e., request to share personal experiences; [0011], the broadcasting user anonymously transmits captured data to the server before the server broadcasts data to subscribers which is to share personal experiences for others to share in; Fig. 7 & [0061], first broadcaster/submitter user computing device like 715 is in communication with server; Fig. 8 & [0063], receive and process signal from broadcaster);
 receive live streaming content from the first user computing device and store the same in the storage of the server as personal experience information ([0011], the broadcasting user or broadcaster anonymously transmit captured data to the server before the server broadcasts data to subscribers; [0037], stream a video for a live broadcast to subscribers and captured events like tornado to subscribers; Fig. 5 & [0046]-[0047], another possible live streaming event to a subscriber; [0050], stream multimedia in real time; [0017], server store broadcast data for predetermined amount of time and content type; [0057], the server to save broadcast information, e.g., multimedia data, textual description, source locality and temporarily store personal experience content of each broadcast for transmission); 
receive and process a signal that the second user computing device has accessed the system and is searching for personal experiences to share in ([0055], user login, search in [0012] or select 630 or 640 in Fig. 6 & [0048] & [0050] & [0052], any one of which is to receive and process a signal that the second subscriber user computing device has accessed the system; Fig. 7 & [0061], second subscriber user computing device like 715 is in communication with server; Fig. 8 & [0063], receive and process signal from subscriber for content transmission; [0012] & [0051], deliver broadcast data to subscribers, i.e., the second user, based on criteria such as search or filter personal experiences broadcast by categories); 
send, for display on the second user computing device, the personal experience information including available personal experiences to share in (Fig. 6 & [0048], sample available personal experiences in the broadcasts shown in Fig. 6 can be based on search or filter criteria set by the subscriber in [0012] & [0051] and sent by the server in [0011] & Fig. 7); 
receive and process a selection from the second user computing device of one of the available personal experiences to share in corresponding to the live streaming content from the first user computing device(Fig.6 & [0052], the second user or subscriber can select and view multimedia 630 or 640, at least one of which can be live streaming content in [0011] from the first broadcaster device); 
automatically send a map for display on the second user computing device … ([0051]-[0052] & Fig. 6, locations of recent broadcasts are indicated on a map sent to the subscriber, i.e., the second user); and 
automatically send the live streaming content from the first user computing device for display on the second user computing device, in response to the second user computing device selecting to the join the live stream … (Fig. 6 & [0052], the selection of multimedia 630 or 640 by the second subscriber prompts the display of a multimedia GUI where the selected multimedia can be opened in a new window to display a full photograph, audio file or video file of the broadcast that is streamed in real time in [0050]; [0011], the first broadcasting user or broadcaster anonymously transmit captured data to the server before the server broadcasts data to subscribers; in view of live streaming in [0037] & [0050] and communications between the first user broadcaster and the second user subscriber via server in [0011] & Figs. 7-8, the system automatically sends the live streaming content from the first user computing device for display on the second user computing device GUI like Fig. 6 via the broadcast server in Fig. 7).
Although Handoush suggests automatically send a map for display on the second user computing device and automatically send the live streaming content from the first user computing device for display on the second user computing device in response to the second user computing device selecting to join the live stream (see citations and discussions above), Handoush does not seem to expressly teach the limitations to automatically send a map for display on the second user computing device depicting a location of the first user computing device shared by the first user while on the personal experience, wherein the location of the first user computing device is updated from time to time; and automatically send the live streaming content from the first user computing device for display on the second user computing device, in response to the second user computing device selecting to the join the live stream at desired location along the experience as depicted on the map.
		However, the prior art of Hodge can be relied upon for a teaching of the limitations. Hodge is directed toward providing video data files stored in the buffer of a client device or cloud servers as playlists for trusted mobile devices/users to select and playback ([abstract] & Fig. 1 & [0034]-[0035]). Hodge teaches the playlists include real time camera feeds (Fig. 4D & [0047], real time video data captured by a vehicle camera or a phone camera). Hodge also teaches the playlists are dynamically updated for real-time feeds captured by related cameras and uploaded to cloud servers ([0047]).  Hodge further teaches that users can provide scrub-input to playback video at the location where the video objects were captured by a first video capturing device ([0011]). Specifically, Hodge teaches to automatically send a map for display on the second user computing device depicting a location of the first user computing device shared by the first user while on the personal experience, wherein the location of the first user computing device is updated from time to time (Fig. 4e & [0051]-[0052], to display live streaming video content captured by a first user camera starting at second user selected location along a path 1511 traveled by the first user via location slider 1511b in the second user map-based interface in [0012]; Fig. 4d & [0047], camera feed other than vehicle camera feed can also be selected in the playlist for the second user to view; [0051] & [0047], map interface in Fig. 4d & [0051] is constructed based on selected real-time camera feed in [0047] and thus, like video data, map in Fig. 4d is updated from time to time.  Hodge at least suggests that a map for display on the second user computing device depicting a location of the first user computing device is shared by the first user while on the personal experience, because live videos are uploaded for sharing to cloud servers in Fig. 1 & [0072] by client devices such as vehicle cameras in [0034] & [0043] and the live video in playlists [0047] are only available among authorized or trusted devices in [0011] & [abstract] after providing valid identifications to the servers in [0074] for video content access); and automatically send the live streaming content from the first user computing device for display on the second user computing device, in response to the second user computing device selecting to the join the live stream at desired location along the experience as depicted on the map (Fig. 4e & [0051]-[0052], display live stream of video 1510 captured by the first user at the second user selected location along a path traveled by the first user shown in the map).  Hodge also teaches a server having a memory storing experience information and to receive live streaming content from the first user computing device and store the same in the memory of the server as personal experience information ([0047] & [0072], video data objects may be stored on cloud servers 102 in Fig. 1 or in local memory of client devices 101, cameras or mobile devices; thus, servers are similar to local memory for storing video data, to a skilled artisan, a computer or hardware server inherently has a memory).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Handoush to include the map-based and location-specific live video playback user interface in Hodge to achieve the claim limitation.  One would be motivated to make such a combination so that users can quickly zoom in the live video content where events of user interest are happening (Hodge: [0011]-[0012]; [0047] & [0051]-[0052]).

	Regarding claim 2, Handoush/Hodge teaches The personal experience sharing system of claim 1. Handoush also teaches the limitation wherein the personal experiences are in a form of visual media ([0041] & Fig. 2, capture a photograph, a video or an audio recording).

	Regarding claim 3, Handoush/Hodge teaches The personal experience sharing system of claim 1. Handoush also teaches the limitation wherein the personal experiences are in a form of audio media ([0041] & Fig. 2, capture a photograph, a video or an audio recording).

Regarding claim 4, Handoush/Hodge teaches The personal experience sharing system of claim 1. Handoush also teaches the limitation wherein the personal experiences are in a form of visual and audio media ([0041] & Fig. 2, capture a photograph, a video or an audio recording).

Regarding claim 5, Handoush/Hodge teaches The personal experience sharing system of claim 1. Handoush also teaches the limitation wherein the first user computing device is a mobile computing device (Fig. 2 & [0023], a handheld device of a first user or broadcaster GUI, a handheld device can be a mobile device 715 in Fig. 7 & [0061] & [0049]).

Regarding claim 6, Handoush/Hodge teaches The personal experience sharing system of claim 5. Handoush also teaches the limitation wherein a mobile application operates on the first user computing device (Fig. 2 & [0038], GUI of a handheld broadcasting device like mobile 715 of Fig. 7 & [0049] is a mobile application operates on the first user computing device).

Regarding claim 8, Handoush/Hodge teaches The personal experience sharing system of claim 1. Handoush also teaches the limitation wherein the second user computing device is a mobile computing device (Fig. 4 & [0043] or Fig. 6 & [0048], Fig. 4 or Fig. 6 shows GUI of a subscriber, i.e., the second user, handheld device which can be a mobile device similar to 715 of Fig. 7 & [0061] & [0049]).

Regarding claim 9, Handoush/Hodge teaches The personal experience sharing system of claim 8. Handoush also teaches the limitation wherein a mobile application operates on the second user computing device (Fig. 4 & [0043] or Fig. 6 & [0048], Fig. 4 or Fig. 6 shows GUI of a subscriber, i.e., the second user, handheld device which can a mobile device similar to 715 of Fig. 7 & [0061], GUI displayed on a mobile device is a mobile application operates on the second subscriber user computing device).

Regarding claim 10, Handoush/Hodge teaches The personal experience sharing system of claim 1. Handoush also teaches the limitation wherein the live streaming content from the first user computing device for display on the second user computing device is sent anonymously ([0011], a broadcasting user anonymously transmit captured data, i.e., experience information such as person 155 in Fig. 1, to the server before the server broadcasts data to subscribers; [0015], broadcast message is generated anonymously).

Regarding claim 11, Handoush/Hodge teaches The personal experience sharing system of claim 1. Handoush/Hodge also teaches the limitation wherein the first user computing device is stationary during the live streaming (Handoush: Fig. 7 & [0061], content submitter/broadcaster device can be stationary personal desktop computer 705; Hodge: [0059], a first user vehicle is parked during live streaming in [0047]; [0048],  a user with a mobile device can be sitting in a parked car and video streaming).

Regarding claim 12, Handoush/Hodge teaches The personal experience sharing system of claim 1. Handoush also teaches the limitation wherein the first user computing device is mobile during the live streaming (Handoush: Fig. 7 & [0061], content submitter/broadcaster device can be mobile computer 715).

Regarding claim 13, Handoush/Hodge teaches The personal experience sharing system of claim 1. Handoush also teaches the limitation wherein the live streaming content from the first user computing device for display on the second user computing device is simultaneously automatically sent to additional user computing devices ([0011], a broadcasting user anonymously transmit captured data, i.e., experience information such as person 155 in Fig. 1, to the server before the server broadcasts data to subscribing members which can be more than just the second user).
		 
20.	Claim 7 is rejected under 35 U.S.C. 103  as being unpatentable over Handoush/Hodge as applied to claim 6 above, and further in view of Nurminen et al. (US 2009/0063419; PTO-892 of 05/21/2021, hereinafter Nurminen). 
Regarding claim 7, Handoush/Hodge teaches The personal experience sharing system of claim 6. Handoush seems to be silent on the limitation wherein the mobile application operating on the first user computing device comprises a user interface having a list of types of the personal experiences to stream.
However, the prior art of Nurminen can be relied upon for a teaching of the limitation. Nurminen is directed toward discovering peer-to-peer content using metadata streams ([title]). Nurminen teaches enabling network queries of streaming metadata including descriptions of user captured events ([0008]). Nurminen also teaches enabling user queries based on location, time, popularity and context of the content associated with the metadata ([0011]-[0012]). Specifically,  Nurminen teaches the limitation wherein the mobile application operating on the first user computing device comprises a user interface having a list of types of the personal experiences to stream (Fig. 3B & [0060]-[0061], a first content-creation user can select a channel from a list of types of the personal experiences/channels to stream, e.g. selected channel 304a to be streamed by the user of the content creation device, e.g., mobile device 104a in Fig.1, in the user interface screen of the mobile application).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the content broadcaster/creator user interface of Nurminen in the broadcast system of Handoush/Hodge to achieve the claim limitation.  One would be motivated to make such a combination for broadcasters to manage a plurality of multimedia data content in various types or under different situations to stream in the mobile environment (Nurminen: [0006] & [0060]-[0061]; [0011]-[0012]).

Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Lopez (US 2016/0306824),  Fig. 65 & [0399] & [0404] & [0412] & maps 6505-6506 controls for streaming live video captured by manned spacecraft based on user selected location from the route the spacecraft has traveled. 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179